 1   WANGER JONES HELSLEY PC
     265 E. River Park Circle, Suite 310
 2   Post Office Box 28340
     Fresno, California 93729
 3   Telephone: (559) 233-4800
     Facsimile: (559) 233-9330
 4
     Peter M. Jones, Esq. SBN# 105811
 5
     Attorney for: Defendant, PERLA RAMOS
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          Case No.: 1:18 CR 00252 LJO SKO
11                    Plaintiff(s),                     STIPULATION TO MODIFY PRETRIAL
                                                        SERVICE RELEASE CONDITIONS;
12           v.
                                                        DECLARATION OF PETER M. JONES;
13   PERLA RAMOS                                        AND ORDER THEREON

14                    Defendant(s).
                                                        Dept: Courtroom 7
15                                                      Hon. Lawrence J. O’Neill
16
17
18
19
20
                       TO THE HONORABLE LAWRENCE J. O’NEILL, JUDGE FOR THE
21
     UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF
22
     CALIFORNIA:
23
                       Defendant, PERLA RAMOS, by and through counsel, Peter M. Jones, requests
24
     the Court to order the following modification to her pretrial release conditions:
25
                       “You must participate in a program of medical or psychiatric treatment,
26
     including treatment for drug or alcohol dependency, as approved by your Pretrial Services
27
28
     {8291/002/01051074.DOC}                        1
      ____________________________________________________________________________________________________
         EXPARTE REQUEST FOR MODIFICATION OF PRETRIAL SERVICE RELEASE CONDITIONS; DECLARATION OF
                                    PETER M. JONES; AND ORDER THEREON
 1   Officer. You must pay all or part of the costs of the counseling services based on your ability to

 2   pay, as determined by your Pretrial Services Officer.”

 3                     This added condition is being stipulated to by the following:

 4
 5   Dated: January 24, 2020                    By: /s/ JESSICA McCONVILLE____

 6                                                   JESSICA McCONVILLE

 7                                                      U.S. Pretrial Services Officer

 8
 9   Dated: Januray 24, 2020                    By: /s/ STEPHANIE STOCKMAN_

10                                                  STEPHANIE STOCKMAN

11                                                  Assistant U.S. Attorney

12
13   Dated: January 24, 2020                    By: /s/ PETER M. JONES__________

14                                                  PETER M. JONES, Counsel for

15                                                   Defendant, PERLA RAMOS

16
17
18   Dated: January 24, 2020                     Respectfully submitted,

19
20                                               By: /s/ PETER M. JONES_________
                                                    PETER M. JONES, Counsel for
21                                                  Defendant, PERLA RAMOS
22
23
24
25
26
27
28
     {8291/002/01051074.DOC}                        2
      ____________________________________________________________________________________________________
         EXPARTE REQUEST FOR MODIFICATION OF PRETRIAL SERVICE RELEASE CONDITIONS; DECLARATION OF
                                    PETER M. JONES; AND ORDER THEREON
 1                                DECLARATION OF PETER M. JONES

 2                     1.      I am an attorney duly licensed to practice in the State of California.

 3                     2.      I am counsel of record for Defendant, Perla Ramos, (“Defendant”), in

 4   the above-captioned action. Except as to matters based on information and belief, I have

 5   personal knowledge of the matters set forth in this Declaration. Regarding matters stated on

 6   information and belief, I believe them to be true. If called upon as a witness to testify about the

 7   content of this Declaration, I could and would competently do so.

 8                     3.      It has come to my attention that Ms. Ramos recently expressed an

 9   interest in mental health counseling in light of the substantial emotional distress she is

10   presently experiencing.

11                     4.      Assistant U.S. Attorney, Stephanie Stockman, notified me via email that

12   she would agree to stipulate to the above condition being added to Ms. Ramos’ pretrial release

13   conditions.

14                     5.      U.S. Pretrial Services Officer Jessica McConville contacted me

15   recommending the above condition be added to Ms. Ramos’ conditions of release, and

16   indicated she would stipulate to such an addition.

17                     6.      It is my information and belief that Ms. Ramos has continuously

18   complied with all the terms and conditions of her pretrial release.

19                     I declare under penalty of perjury under the laws of the United States that the

20   foregoing is true and correct, and that this Declaration was executed on January 24, 2020, at

21   Fresno, California.
                                                              _____/s/ Peter M. Jones_________
22                                                                   Peter M. Jones
23
24
25
26
27
28
     {8291/002/01051074.DOC}                          3
      ____________________________________________________________________________________________________
         EXPARTE REQUEST FOR MODIFICATION OF PRETRIAL SERVICE RELEASE CONDITIONS; DECLARATION OF
                                    PETER M. JONES; AND ORDER THEREON
                                                   ORDER
 1
 2                     Having reviewed the above request and stipulation, good cause appearing, it is
 3   hereby ordered that the conditions of Defendant’s pretrial release supervision be modified to
 4   add the following condition: “You must participate in a program of medical or psychiatric
 5   treatment, including treatment for drug or alcohol dependency, as approved by your Pretrial
 6   Services Officer. You must pay all or part of the costs of the counseling services based upon
 7   your ability to pay, as determined by your Pretrial Services Officer.” All other terms and
 8   conditions of her pretrial release shall remain in full force and effect.
 9
10   IT IS SO ORDERED.

11       Dated:      January 27, 2020                            /s/ Barbara     A. McAuliffe           _
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {8291/002/01051074.DOC}                        4
      ____________________________________________________________________________________________________
         EXPARTE REQUEST FOR MODIFICATION OF PRETRIAL SERVICE RELEASE CONDITIONS; DECLARATION OF
                                    PETER M. JONES; AND ORDER THEREON
